Order entered April 18, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00426-CV

                           IN RE AARON WADE SMITH, Relator

                 Original Proceeding from the 397th Judicial District Court
                                  Grayson County, Texas
                               Trial Court Cause No. 060321

                                            ORDER
                          Before Justices Myers, Molberg, and Nowell

       Before the Court is relator’s petition for writ of mandamus, which was dated March 31,

2019 and filed April 12, 2019. We request that the real party in interest and respondent file their

responses, if any, to the petition by May 2, 2019.


                                                      /s/   KEN MOLBERG
                                                            JUSTICE